UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7974



DAVID WAYNE PRUITT,

                                              Plaintiff - Appellant,

          versus

STERLING PROFFITT; JAMES W. FEELEY, M.D.; JOHN
DOES; VIRGINIA GENERAL ASSEMBLY; GEORGE ALLEN,
Governor; RON ANGELONE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-34-R)

Submitted:   April 15, 1996                 Decided:   April 30, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


David Wayne Pruitt, Appellant Pro Se.     Helen Eckert Phillips,
PAYNE, DART, GALLO & PHILLIPS, Charlottesville, Virginia; Pamela
Anne Sargent, Assistant Attorney General, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on March 29, 1995; Appellant's notice of

appeal was filed on December 4, 1995. Appellant's failure to note

a timely appeal or obtain an extension of the appeal period de-
prives this court of jurisdiction to consider this case. We there-

fore dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2